Citation Nr: 1721014	
Decision Date: 06/09/17    Archive Date: 06/21/17

DOCKET NO.  12-00 124A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to an initial evaluation in excess of 10 percent for hypertension.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Bonnie Yoon, Associate Counsel







INTRODUCTION

The Veteran served on active duty from July 2001 to July 2009.   

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  Jurisdiction of this claim was subsequently transferred to the RO in Roanoke, Virginia.

This matter was previously before the Board in July 2016, when it was remanded for further development.  It has now been returned to the Board for further appellate review.  

Also, as noted in the previous remand, although the Veteran had requested a videoconference hearing before a Veterans Law Judge in a September 2013 statement, the Veteran subsequently withdrew his hearing request in November 2015.  38 C.F.R. § 20.704 (2016).

In a March 2017 statement, the Veteran appeared to raise the issue of a higher rating for his service-connected post-traumatic stress disorder (PTSD).  This issue has also not been adjudicated by the AOJ.  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9 (b) (2016).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board's July 2016 remand directed that the Veteran be scheduled for a VA examination to determine the current severity of his service-connected hypertension.  Records in the claim file from November 2016 indicate the Veteran failed to report for a scheduled examination.  The November 2016 supplemental statement of the case indicated that "we are informed as of September 1, 2016, that you failed to report for a VA examination scheduled at the VA Community Based Outpatient Clinic Norfolk/Virginia Beach."  

However, it is unclear as to whether the Veteran was properly notified about the date and time of the VA examination.  There is no evidence of record indicating that the Veteran was notified of the VA examination, and there is nothing in the record which notes the actual date of the scheduled examination.  Therefore, the Board finds that a remand is necessary to afford the Veteran another opportunity to attend a VA examination.  Notification of the scheduled examination appointment is to be documented in the Veteran's electronic claims folder.

Additionally, as the matter is being remanded, updated VA treatment records should be obtained and associated with the claims file.

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claim file all VA outpatient treatment records since September 2016.  All efforts to obtain the records should be clearly documented in the claims file.

2.  Thereafter, the Veteran should be scheduled for an appropriate VA examination to determine the current severity of his hypertension.  The claim file must be made available to and reviewed by the examiner.  The examination report must include a notation that this record review took place.  A complete history should be elicited directly from the Veteran, and any tests and studies deemed necessary by the examiner should be conducted.  All findings should be reported in detail.  

The examiner should describe all symptoms related to the Veteran's hypertension.   The examiner should note the predominant range of the Veteran's current blood pressure readings and whether hypertension is controlled by medication (or requires continuous medication).

The examiner must provide a complete rationale for all opinions provided, citing to supporting factual evidence or medical literature as appropriate.

3.  Once the above actions have been completed, and any additional development that may be warranted, the issue on appeal must be readjudicated.  If the benefit sought remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After they have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
E.I. VELEZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).


